                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:12-cr-254-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
JAVOTA JETER,                          )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se “Motion for

Reconsideration,” (Doc. No. 99), which appears in substance to be a Motion for Compassionate

Release/Reduction of Sentence based on the COVID-19 pandemic. Defendant, an inmate at FCI

Forrest City Medium in Forrest City, Arkansas, seeks a reduction of his sentence based on the

COVID-19 pandemic. Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request

compassionate release from imprisonment based on “extraordinary and compelling reasons.” But

before doing so, they must at least ask the Bureau of Prisons to do so on their behalf and give the

Bureau thirty days to respond. See United States v. Raia, No. 20-1033, 2020 WL 1647922, at *1

(3d Cir. Apr. 2, 2020). Here, as the Government asserts in its brief in opposition, Defendant has

not provided the Bureau with thirty days to evaluate his compassionate release request before filing

his motion in this Court. Thus, he has not exhausted his administrative remedies.

       In sum, because Defendant has not exhausted available administrative remedies, the Court

denies Defendant’s motion.

                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se “Motion for Reconsideration,”

(Doc. No. 99), is DENIED, without prejudice to Defendant to refile the motion after he has




         Case 3:12-cr-00254-MOC Document 104 Filed 02/11/21 Page 1 of 2
exhausted his remedies with the BOP.




                                       Signed: February 11, 2021




        Case 3:12-cr-00254-MOC Document 104 Filed 02/11/21 Page 2 of 2
